
	

114 HJ 27 IH: To authorize the use of United States Armed Forces against the terrorist organization Islamic State of Iraq and the Levant (“ISIL”).
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2015
			Mr. Schiff introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against the terrorist organization Islamic State
			 of Iraq and the Levant (ISIL).
	
	
 Whereas for months the Islamic State of Iraq and the Levant (ISIL) has been engaged in a campaign of murder and mayhem across a broad swath of Iraq and Syria that has killed thousands of innocent people and terrorized millions;
 Whereas ISIL has brought under its control large areas of Iraq and Syria and announced on June 29, 2014, the establishment of a new caliphate;
 Whereas in its conduct of military operations, its treatment of personnel captured on the battlefield, and its behavior towards civilians in areas under its control, ISIL has shown a level of brutality and depravity that shocks the conscience;
 Whereas ISIL has murdered American, British, and Japanese hostages and continues to hold and threaten the lives of other western hostages;
 Whereas the threat posed by the recruitment of ISIL fighters in the United States and Europe and the prospect of these fighters returning to the United States or allied countries jeopardizes the security of the United States and its allies;
 Whereas ISIL poses an unusual and extraordinary threat to the national security and foreign policy of the United States and if left unchecked will be the locus of plots to attack our homeland;
 Whereas the rise of ISIL, the continuing threat posed by al Qaeda, and the redeployment of United States combat troops from Afghanistan highlight the need to re-examine and harmonize the legal authorities under which the President is authorized to take offensive military action; and
 Whereas the President has authority under the Constitution to take action to protect the United States and its citizens from imminent threat or attack but Congress alone holds the power to declare war: Now, therefore, be it
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against ISIL Resolution. 2.Authorization for use of United States Armed Forces (a)In generalThe President is authorized to use the Armed Forces of the United States against the Islamic State of Iraq and the Levant (ISIL).
 (b)Geographical limitationThe authority granted in subsection (a) shall be confined to the territory of the Republic of Iraq and the Syrian Arab Republic. The limitation of this subsection shall not apply to the Armed Forces of the United States engaged in training of indigenous Syrian or regional military forces for the purpose of combating ISIL.
 (c)No authorization for use of ground forces in combatThe authority granted in subsection (a) does not include the authority for the deployment of ground forces in a combat role. For purposes of this subsection, ground forces in a combat role does not include special operations forces or other forces that may be deployed in a training, advisory, search and rescue, or intelligence capacity.
 (d)TerminationThe authority granted in subsection (a) shall terminate on the date that is three years after the date of the enactment of this joint resolution.
			(e)War powers resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 3.Repeal of prior authorizations for use of United States Armed Forces (a)RepealThe following provisions of law are hereby repealed:
 (1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).
 (2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). (b)Effective dateThe repeal made by subsection (a)(2) shall be effective as of the date that is three years after the date of the enactment of this joint resolution.
			4.Reports to Congress
 (a)In generalThe President shall, at least once every 60 days after the date of the enactment of this joint resolution, submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report on matters relevant to this joint resolution, including actions taken pursuant to the exercise of authority granted in section 2 and the status of planning for efforts that are expected to be required over the next 60 days.
 (b)ConsolidationTo the extent that the submission of any report required in subsection (a) coincides with the submissions of any other report on matters relevant to this joint resolution otherwise required to be submitted to Congress pursuant to the reporting requirements of the War Powers Resolution, all such reports may be submitted as a single consolidated report to the Speaker of the House of Representatives and the President pro tempore of the Senate.
			
